Simmons, C. J.
On motion for rehearing it is urged that the case of Zentmire v. Brailey, 89 Neb. 158, 130 N. W. 1047, is controlling in the instant case. There an attachment action was brought and an attorney’s lien filed in the attachment action. Subsequently the plaintiff dismissed the action without the consent or knowledge of his attorney. The attorney then proceeded promptly to secure a reinstatement of the attachment suit to the extent of his lien and proceeded to enforce his lien in the attachment action as an adverse party to his former client. There the attorney used the processes of the court to protect and enforce his lien in the action where the services were rendered.
Here the attorney proceeded for his client. He secured a confirmation of the sale under foreclosure decree. . He delivered the deed to his client. Here the attorney actively *72conducted the proceedings by which the land was sold to satisfy the decree upon which he claimed the lien. He at no time took any steps to enforce his lien 'in the foreclosure action. He does not here undertake to enforce his alleged lien. He merely asks that an equity court refuse to quiet title against the alleged lien until he is paid.
Syllabus point number two of the original opinion is more comprehensive than the facts here warrant. It is withdrawn and the following substituted in. its stead. “In a foreclosure action, where plaintiff’s attorney filed an attorney’s lien against the decree and the land involved, and the land was sold to the judgment creditor to satisfy the ■decree, the attorney secured a confirmation of the sale and delivered the deed to the purchaser, title to the land passed to the purchaser free from the lien.”
The motion for rehearing is denied.